Maeshall, J.
The order is not appealable if for no other reason, because it is subject to review on appeal from the judgment. The right of appeal from an intermediate order ceases on the entry of judgment. American B. H., O. & S. M. Co. v. Gurnee, 38 Wis. 533; Donkle v. Milem, 88 Wis. 33.
The order was granted upon condition of the payment of plaintiff’s witness fees on the appearance at the time the cause was dismissed. Acceptance of the fees by plaintiff’s attorneys, and going to trial on the merits without objection, waived any error in the order. That has been repeatedly decided by this court, as evidenced by numerous cases cited by respondents’ counsel. Cogswell v. Colley, 22 Wis. 399; Webster-Glover L. & M. Co. v. St. Croix Co. 71 Wis. 317; *460Smith v. Coleman, 77 Wis. 343; McKinnon v. Wolfenden, 78 Wis. 237; Laird v. Giffin, 84 Wis. 286; Mills v. Nat. F. Ins. Co. 92 Wis. 90; Cook v. McComb, 98 Wis. 526. That requires an affirmance of the judgment.
By the Court.— The judgment of the superior court is affirmed.